Citation Nr: 0109575	
Decision Date: 03/30/01    Archive Date: 04/03/01	

DOCKET NO.  00-11 562	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Timeliness of filing a request for waiver of recovery of an 
overpayment of improved disability pension benefits in the 
calculated amount of $6,864.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Milo H. Hawley, Counsel


INTRODUCTION

The veteran had active service from December 1948 to 
September 1952.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a decision by the Department of 
Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, 
Florida, that found that the veteran had not submitted his 
request for waiver of recovery of an overpayment in the 
calculated amount of $6,864 within 180 days of notification 
of the overpayment.  


FINDINGS OF FACT

1.  The veteran received a letter, dated April 23, 1994, 
notifying him of his overpayment in the calculated amount of 
$6,864 and his right to request waiver of the overpayment 
within 180 days.  

2.  The veteran's request for waiver was not received until 
December 1998, more than 180 days after notification.


CONCLUSION OF LAW

A timely request for waiver of recovery of improved 
disability pension benefits in the calculated amount of 
$6,864 was not filed by the veteran.  38 U.S.C.A. § 5302 
(West 1991); Veterans Claims Assistance Act of 2000, Pub. L. 
No. 106-475, §§ 3(a), 4, 114 Stat. 2096, 2097-99 (2000) (to 
be codified as amended at 38 U.S.C. §§ 5103(A), 5107); 
38 C.F.R. §§ 1.963(b), 3.1(q) (2000).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

There has been a significant change in the law during the 
pendency of this appeal.  On November 9, 2000, the President 
signed into law the Veterans Claims Assistance Act of 2000 
(VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000).  This law 
reaffirms and clarifies the obligations of VA with respect to 
the duty to assist. In this regard, the veteran has been 
provided a statement of the case advising him of the 
governing laws and the evidence necessary to substantiate his 
claim, as well as the evidence of record relating to the 
claim.  He has been provided the opportunity to submit 
additional argument and his representative has also been 
provided notification regarding the reason the veteran's 
claim was denied as well as opportunity to submit additional 
argument.  Therefore, the Board concludes that the VA has 
complied with the VCAA because there is no indication that 
any further notification or development could be undertaken 
that has not already been accomplished.  

By official letter, dated April 23, 1994, the veteran was 
notified of a debt he owed VA, in the calculated amount of 
$6,864, as a result of an overpayment.  The letter informed 
him that he could request a waiver of the debt but that his 
request for waiver of the overpayment must be received within 
180 days.  

A request for waiver of an indebtedness will only be 
considered if it is made within 180 days following the date 
of notification of indebtedness that is issued on or after 
April 1, 1983.  38 U.S.C.A. § 5302; 38 C.F.R. § 1.963(b).  
Notice means written notice sent to a claimant or payee at 
his or her latest address of record.  38 C.F.R. § 3.1(q).  In 
the absence of "clear evidence to the contrary," regularity 
of official acts, including the mailing of a letter by VA, is 
presumed.  Gold v. Brown, 7 Vet. App. 315, 319 (1995), citing 
United States Chemical Foundation, Inc., 272 U.S. 1, 14-15 
(1996).  

Of record is an April 2000 VA memorandum certifying that a 
demand letter was sent to the veteran on April 23, 1994, to 
his address of record at that time and not returned due to an 
incorrect address.  

The veteran has not indicated that he did not receive the 
letter and the record indicates that the letter was mailed 
and it is presumed to have been received.  In light of the 
evidence indicating that the veteran received the letter and 
no evidence indicating that the did not receive the letter, 
there is not clear evidence that he did not receive the 
letter and it is presumed that he did.  The first 
correspondence received from the veteran relating to the 
overpayment in the calculated amount of $6,864, following the 
April 23, 1994 notice to the veteran, was in December 1998.  

Since the evidence of record indicates that the veteran first 
requested waiver relating to the overpayment in the 
calculated amount of $6,864 in December 1998, and there is no 
evidence indicating that he requested waiver earlier, and 
based upon the above analysis with respect to the 
notification to the veteran, the preponderance of the 
evidence supports a finding that the veteran was notified, in 
April 1994, of the overpayment in the calculated amount of 
$6,864 and the preponderance of the evidence is against a 
finding that he filed a request for waiver of recovery of the 
overpayment in the calculated amount of $6,864 prior to 
December 1998.  Therefore, the veteran's request for waiver 
of recovery of the overpayment in the calculated amount of 
$6,864 is not timely.


ORDER

As the veteran's request for waiver of recovery of the 
overpayment of improved disability pension benefits in the 
calculated amount of $6,864 was not timely, the appeal is 
denied.



		
	C. P. RUSSELL
	Member, Board of Veterans' Appeals



 

